      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 1 of 26



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
 JASON SALTZ

                    Plaintiff
 v.
                                         Civil Action No.:
 CITY OF FREDERICK, MARYLAND
                                         20-cv-00831-ELH
 EDWARD HARGIS

 DWIGHT SOMMERS

 JOHN S. CORBETT

 and

 TRACEY WILES

                    Defendants


                       AMENDED COMPLAINT
 – § 1983 Claims for Damages and for Declaratory and Injunctive Relief –
                         – With Jury Demand –


       Jason Saltz, Plaintiff, by and through counsel, Sean R. Day,

respectfully files this amended complaint and states:




                       AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 1 OF 26
        Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 2 of 26



                                                 TABLE OF CONTENTS

Jurisdiction and Venue ........................................................................................................ 3

Parties .......................................................................................................................................... 3

First Amendment Activities ............................................................................................. 4

Policymakers ............................................................................................................................ 5

Policies ........................................................................................................................................ 6

Police Actions on November 2 and 9, 2019................................................................ 9

Additional Specifics Regarding Defendant Officers ............................................. 11

Failure to Train and Custom ........................................................................................... 15

Lack of Effort at Less Restrictive Means .................................................................... 17

Impact ....................................................................................................................................... 18

Count 1 — § 1983 Claim for Damages Against Municipality for 11/2/19 ....... 18

Count 2 — § 1983 Claim for Damages Against Individuals for 11/2/19 .......... 19

Count 3 — § 1983 Claim for Damages Against Municipality for 11/9/19 ...... 20

Count 4 — § 1983 Claim for Damages Against Individuals for 11/9/19 ......... 22

Count 5 — Declaratory and Injunctive Relief.......................................................... 23

REQUEST FOR RELIEF ..................................................................................................... 25

DEMAND FOR JURY TRIAL ......................................................................................... 26



                                            AMENDED COMPLAINT • 20-CV-00831-ELH
                                                               PAGE 2 OF 26
     Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 3 of 26



                           Jurisdiction and Venue

1.    This complaint contains claims under 42 U.S.C. § 1983 pertaining to

the Plaintiff’s First Amendment rights, applicable to the Defendants

through the Fourteenth Amendment. The Court has original jurisdiction

pursuant to 28 U.S.C. § 1331.

2.    All events herein occurred within the City of Frederick, Maryland.


                                     Parties

3.    Plaintiff Jason Saltz is a natural person and citizen of the

Commonwealth of Virginia and the United States of America.

4.    Defendant City of Frederick, Maryland, is a local municipal

corporation located in the State of Maryland and is a “person” under 42

U.S.C. § 1983; the City of Frederick Police Department is an agency thereof.

5.    During all events described herein, Defendant Edward Hargis was

the police chief of the City of Frederick Police Department acting within

the scope of that employment and under the color of state and municipal

law. Hargis is sued in his individual capacity.

6.    During all events described herein, the following persons were

officers with the City of Frederick Police Department acting within the


                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 3 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 4 of 26



scope of that employment and under the color of state and municipal law,

and are sued in their individual capacities (indicating position during

incidents herein): Dwight Sommers (captain); John S. Corbett

(lieutenant); and Tracey Wiles (sergeant). Sommers was the immediate

supervisor of Corbett and Wiles at the relevant times herein.


                        First Amendment Activities

7.     This litigation relates to activities on November 2 and 9, 2019, and to

planned activities in November and December 2020.

8.     In November and December of each year a third party operates

horse-drawn carriage rides in the City of Frederick, picking up and

dropping off riders standing in line; for the activities relevant herein, pick-

up and drop-off were on the block of 300-320 East Church Street,

Frederick, Maryland.

9.     Saltz is an animal rights advocate and activist who desired and

desires to protest and leaflet against the use of horses to pull carriages.

10.    The activities herein occurred in a commercial area at times when

there is substantial ambient noise.

11.    At each event no more than twenty animal rights protesters


                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 4 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 5 of 26



appeared for protests against the horse drawn carriages.

12.    Protesters, including Saltz, desired to stand on the opposite side of

the street on a public sidewalk and space, hold signs protesting the horse

drawn carriages, and at times chant or yell against horse-drawn carriages.

13.    Additionally, at times one or two persons, including Saltz, desired

to offer leaflets at arm’s reach and engage in civil discussion at a

conversational distance with persons waiting to ride the carriages

(potential riders), to peacefully and politely try to persuade them not to

ride in horse drawn carriages or to consider not doing so again. This

cannot be done effectively from a distance such as from across the street.

14.    Saltz along with others has participated in the protest events in 2018

and 2019 and intends to do so again in 2020. Other persons without Saltz

protested in 2017.


                                 Policymakers

15.    In reference to police policies and training including the policies

and training herein, Hargis and prior police chiefs were policymakers and

final decisionmakers for the City of Frederick.

16.    The City of Frederick, through Hargis and the prior police chief,


                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 5 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 6 of 26



implemented, ratified, and approved policies regarding protesters and

leafletters. These policies included but were not limited to the policies

referenced herein.

17.    The City of Frederick, through Hargis and the prior police chief,

designed, implemented, and supervised the deficient training policies

herein.


                                    Policies

18.    Municipal Policy: Frederick Police Department General Order 701,

“First Amendment Rights” (General Order), approved October 1, 2012.

19.    Municipal Policy: Frederick Police Department “Operations Plan

[for] Horse Drawn Carriage Rides November 2019” (Operations Plan),

approved October 31, 2019.

20.    The General Order was obviously deficient in guiding officers on

basic concepts and commonly-occurring situations. For instance, the

General Order was issued before and therefore did not address common

and fundamental concepts addressed in McCullen v. Coakley, 573 U.S. 464,

134 S. Ct. 2518 (2014) (leafletting vs. protesting), and Reed v. Town of Gilbert,

576 U.S. 155, 163, 135 S. Ct. 2218, 2226 (2015) (content neutrality). (In fact


                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 6 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 7 of 26



these were still not addressed in the version of the General Order

approved December 3, 2019).

21.    The General Order did not even address a common and

fundamental issue in the decades old case of Eanes v. State, 318 Md. 436,

569 A.2d 604 (1990), which held that police may not arrest protesters for

making unreasonably loud noises unless (a) there is a citizen-initiated

complaint and (2) the noise is objectively unreasonable under the totality

of circumstances. (This is not in the December 3, 2019 version either.)

22.    The General Order primarily focuses on vague generalities and

uninstructive statements such as “Police [officers] will treat all persons

asserting [First Amendment rights] lawfully” and “picketers are permitted

to distribute informational leaflets and/or pamphlets.”

23.    The General Order does not inform officers that leafletters differ

from protesters and should be permitted to be within arm’s reach and

conversation distance to engage in civil discourse and offer a leaflet.

24.    The General Order does not inform officers that protesters and

leafletters should be able to engage with people who might disagree with

them and that restricting speech based on the reaction of others makes the



                       AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 7 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 8 of 26



restrictions content or even viewpoint based.

25.    The Operations Plan was implemented for “Protesting Group:

Frederick Vegan Army.” (“Frederick Vegan Army” was an informal name

used by protest organizers in 2018 but not in 2019).

26.     Like the General Order, the Operations Plan was grossly deficient.

It wholly failed to guide officers on basic concepts and commonly-

occurring situations (e.g., leafletting, content-neutrality, unreasonably

loud noise) and only contained uninstructive generalities such as “provide

public safety,” “respond to unlawful tactics,” “professionalism will be

maintained,” and “it is the intention of the FPD to allow the group to

exercise their 1st amendment right to free speech.”

27.    The Operations Plan directed the assigned supervisor at the scene to

set up a designated area for “the protest group,” i.e., those protesting

against the horse-drawn carriage rides, identified in the Plan as the

“Frederick Vegan Army.”

28.    The Operations Plan instructed that “protesters are not to go

beyond the corner of the building at ‘The Lerner Collection’ on E. Church

Street. This is to ensure adequate space between the groups.” In context,



                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 8 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 9 of 26



the other “group” meant riders and potential riders.

29.    The Operations Plan prohibited “the protest group,” i.e., those

against the carriage rides, from using the sidewalk across the street from

the riders and potential riders.

30.    The policies herein were reckless and obviously deficient in their

failures to address basic, well-known, and commonly-occurring First

Amendment situations addressed in prominent caselaw, such as

leafletting, content-based issues, and chanting/yelling. These obvious

omissions were substantially likely to result in the deprivation of First

Amendment rights and amounted to deliberate indifference toward the

First Amendment rights of citizens.

31.    Failure to train and custom are discussed later.


                Police Actions on November 2 and 9, 2019

32.    In 2019 the City of Frederick and its police officers, pursuant to the

Operations Plan, set up a “First Amendment Area” at the southeast corner

of North East Street and East Church Street, which was substantially out

of sight and sound of riders/potential riders (20-50) and the carriage

operators. Protesters in the “First Amendment Area” would only be in


                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 9 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 10 of 26



sight and sound riders after they had already taken a ride on the carriage.

33.     Protesters, including Saltz on November 2 and 9, 2019, were

allowed to stand across the street from riders/potential riders and the

carriage operators (outside the “First Amendment Area”) but with the

following conditions:

        a.    They had to stand at the far end of the sidewalk (from the

        street) without letting their feet touch the abutting grass (even

        though also part of public space); having feet touch the grass caused

        them to be subjected to harassment and threats by police officers.

        b.    They could not chant or yell; more specifically, as informed

        by the totality of statements, circumstances, and context, they could

        not chant or yell a viewpoint opposing the horse drawn carriages.

34.     It was apparent from the comments and actions of Corbett

(November 2) and Wiles (November 9) that the problem with chanting

was the viewpoint of the speech and the potential negative reaction of

riders, potential riders, and carriage operators. In that light, chanting and

yelling were pre-emptively equated with disturbing the peace even

without a citizen-initiated complaint and without an independent and

objective determination that the noise was unreasonably loud under the
                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 10 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 11 of 26



circumstances.

35.     There had not been a citizen-initiated complaint about the noise

level of chanting, and chanting would not have been unreasonably loud

under the circumstances.

36.     Leafletters, including Saltz on November 9, 2019, were not allowed

to approach potential riders to offer leaflets at arm’s reach and engage in

civil discussions at conversational distance. Wiles told Saltz that he could

not leaflet because in her mind Saltz had a viewpoint that was opposed to

the viewpoints of the potential riders.

37.     All police officers at the scene including Corbett and Wiles allowed

others to disrupt protest activities, including but not limited to:

        a.    Two large men working with the carriage operator would

        walk up and down the sidewalk where the protesters were, back

        and forth, to harass protesters and to attempt to create the

        appearance that protesters were blocking the sidewalk.

        b.    One person played loud music with a “boom box” set up

        behind protesters to disrupt them.




                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 11 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 12 of 26



             Additional Specifics Regarding Defendant Officers

38.     On November 2, 2019, Corbett, at the direction of Sommers,

prohibited protesters, including Saltz, from chanting across the street from

potential riders, for the stated reason that their viewpoints were opposed

to horse drawn carriages and as a result the chanting would disturb the

peace. There had not been a citizen-initiated complaint about the noise

level, and the noise level would not have been unreasonably loud under

the circumstances.

39.     For instance, Corbett said —

        a.    Protesters could be as loud as the wanted to be in the

        designated area, but across the street from riders/potential riders

        and the carriage operators any chanting against the carriage rides

        was per se unreasonably loud (the two areas were near one another;

        the difference was that the area where chanting was prohibited was

        across the street from riders, potential riders, and the carriage

        operators).

        b.    That the loud outdoor music from a third party was not

        disturbing the peace.



                         AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 12 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 13 of 26



        c.    That if any counter-protesters showed up (none did),

        counter-protesters could freely use the area in which protesters

        were prohibited from chanting.

40.     On November 9, 2019, Wiles, at the direction of Sommers,

prohibited protesters, including Saltz, from chanting across the street from

potential riders, for the stated reason that their viewpoints were opposed

to horse drawn carriages and as a result the chanting would disturb the

peace. There had not been a citizen-initiated complaint about the noise

level, and the noise level would not have been unreasonably loud under

the circumstances. On this day a boom box was permitted to play loud

music behind the protesters, intended to annoy and disrupt the protesters.

41.     Regarding chanting, Wiles said “You are provided that safe area up

there. Shouting outside of that is disorderly or harassment.” Wiles also

stated that the carriage operators would feel harassed by shouting outside

the designated area; this was due to the viewpoint of the protests.

42.     On November 9, 2019, Wiles initially advised protesters, including

Saltz, that they could chant, but returned to state that at the direction of

her captain (Sommers) that chanting was not allowed: “[The captain]

advised me that the area up there is your protected First Amendment
                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 13 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 14 of 26



space. … I am giving the order, from the captain, through me, you are

being afforded your First Amendment rights in the designated area.”

43.     Also on November 9, 2019, Wiles, at the direction of Sommers,

prohibited Saltz from approaching potential riders to offer a leaflet at

arm’s reach and to speak with them at a conversational distance. Wiles

stated that the reason was that the potential riders had viewpoints

opposed to Saltz’s.

44.     Wiles initially told Saltz he could approach to speak with and offer

leaflets to potential riders. Wiles apparently misunderstood the request

and believed Saltz intended to approach persons who were not potential

riders and who therefore did not, in her mind, have the opposite

viewpoint. When Wiles realized that Saltz intended to speak with and

offer leaflets to potential riders, she blocked him and informed him he

could not offer leaflets to or speak with people with opposing viewpoints

45.     Regarding leafletting, Wiles said “I’m not going to allow you within

the group that has opposing views.”

46.     If it was not explicitly stated, the totality of statements, actions,

demeanor, and context made it apparent that the restrictions were

viewpoint based.
                         AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 14 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 15 of 26



                         Failure to Train and Custom

47.     As set forth above, the General Order and the Operations Plan, and

other training programs, were reckless or deliberately indifferent in

training officers in basic, well-known, and commonly-occurring First

Amendment situations addressed in prominent caselaw, such as

leafletting, oppositional speech, and/or loud speech, such that

constitutional violations were substantially certain to occur. Failing to

correct these obvious training deficiencies amounted to deliberate

indifference toward the constitutional rights of citizens.

48.     Even the commanding officers at the scene and as designated in the

Operations Plan, Lt. Corbett (November 2) and Sgt. Wiles (November 9),

as well as the top operations commander, Capt. Sommers, were left

uneducated and ill-prepared regarding these basic, well-known, and

commonly-occurring First Amendment situations addressed in prominent

caselaw, as displayed in videorecordings from the events herein.

49.     All police officers at the scene (typically from four to twelve police

officers each event) including commanding supervisors (Corbett on

November 2 and Wiles on November 9, as supervised by Sommers)

engaged in coordinated, uniform, and widespread actions that created a
                         AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 15 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 16 of 26



custom regarding protesters and leafletters. Sommers upon information

and belief had top operational command remotely and was aware of the

situations on the ground.

50.     That Hargis failed to update the General Order following McCullen

and Reed was part of a widespread and pervasive failure to train and

culture and custom of deliberate indifference toward the First

Amendment rights of protesters and leafletters.

51.     That even the 2019 General Order failed to incorporate the

principles in McCullen (2014) and Reed (2015), and continued to ignore

Eanes (1990), evidences a widespread and pervasive failure to train and

culture and custom of deliberate indifference toward the First

Amendment rights of protesters and leafletters.

52.     The obviously deficient Operations Plan was further evidence of a

widespread and pervasive failure to train and culture and custom of

deliberate indifference toward the First Amendment rights of protesters

and leafletters.

53.     The actions of top commanders were so stunningly brash and

ignorant of the basic First Amendment rights of citizens (see, e.g., section



                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 16 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 17 of 26



below) that it is highly improbable that they became suddenly inept;

rather, it was the result of a widespread and pervasive failure to train and

custom of ineptitude and of violations of First Amendment rights of

others.

54.     As it is highly improbable that all the actions and omissions herein

occurred despite sufficient training and a custom of First Amendment

adherence, but was more likely than not to have been part of a

widespread and pervasive failure to train and a custom of deliberate

indifference, pretrial discovery is expected to further demonstrate failure

to train and a custom of deliberate indifference toward the First

Amendment rights of protesters and leafletters.


                  Lack of Effort at Less Restrictive Means

55.     There was no justification for the policies and customs herein.

Furthermore, Hargis and the City of Frederick did not consider, much less

attempt, less intrusive means that were available to address any perceived

concerns.




                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 17 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 18 of 26



                                      Impact

56.     Protesters and leafletters were threatened with arrest if they did not

follow the policies, customs, and actions set forth above.

57.     On November 2 and 9, 2019, Saltz wanted to chant across the street

from potential riders but did not do so due to the policies, customs, and

actions set forth herein.

58.     On November 9, 2019, Saltz wanted to approach potential riders at

arm’s reach and conversational distance to offer leaflets and have civil

discussions in a conversational voice, but did not do so due to the policies,

customs, and actions set forth herein.


 Count 1 — § 1983 Claim for Damages Against Municipality for 11/2/19

59.     Paragraphs preceding Count 1 are incorporated herein by reference

as if fully set forth herein.

60.     This count is filed against the City of Frederick pursuant to 42 U.S.C.

§ 1983 for its unconstitutional policies, failure to train, and customs.

61.     On November 2, 2019, the City of Frederick’s policies, failure to

train, and customs, including omissions in policy and training where the

need was obvious, caused the prohibition of chanting from across the


                         AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 18 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 19 of 26



street and were the moving force behind the deprivation of Mr. Saltz’s

First Amendment rights.

62.     On November 2, 2019, the City of Frederick’s policies, failure to

train, and customs, including omissions in policy and training where the

need was obvious, caused the ban of chanting from across the street with

opposing viewpoints, or alternatively due to content, and were the

moving force behind deprivation of Mr. Saltz’s First Amendment rights.

63.     As a direct and proximate result of these violations, Mr. Saltz

suffered a deprivation of constitutional rights.


  Count 2 — § 1983 Claim for Damages Against Individuals for 11/2/19

64.     Paragraphs preceding Count 1 are incorporated herein by reference

as if fully set forth herein.

65.     This count is filed pursuant to 42 U.S.C. § 1983 against Defendants

Edward Hargis (chief), Dwight Sommers (captain), and John S. Corbett in

their individual capacities.

66.     On November 2, 2019, Corbett prohibited Saltz from chanting across

the street from potential riders.

67.     On November 2, 2019, Corbett prohibited Saltz from chanting


                         AMENDED COMPLAINT • 20-CV-00831-ELH
                                    PAGE 19 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 20 of 26



opposing viewpoints across the street from potential riders.

68.     Corbett’s actions were at the express direction and authorization of

his superiors Hargis and Sommers. In the alternative, if they did not

expressly direct or authorize the actions, Hargis and Sommers knew that

Corbett and other officers were taking the actions and the response or lack

thereof with deliberate indifference encouraged, condoned, and

acquiesced in the actions and caused the constitutional deprivations

herein.

69.     As a direct and proximate result of these violations, Mr. Saltz

suffered a deprivation of constitutional rights.


 Count 3 — § 1983 Claim for Damages Against Municipality for 11/9/19

70.     Paragraphs preceding Count 1 are incorporated herein by reference

as if fully set forth herein.

71.     This count is filed against the City of Frederick pursuant to 42 U.S.C.

§ 1983 for its unconstitutional policies and customs.

72.     On November 9, 2019, the City of Frederick’s policies, failure to

train, and customs, including omissions in policy and training where the

need was obvious, caused the prohibition of chanting from across the


                         AMENDED COMPLAINT • 20-CV-00831-ELH
                                   PAGE 20 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 21 of 26



street and were the moving force behind deprivation of Mr. Saltz’s First

Amendment rights.

73.     On November 9, 2019, the City of Frederick’s policies, failure to

train, and customs, including omissions in policy and training where the

need was obvious, caused the prohibition of chanting from across the

street with opposing viewpoints and were the moving force behind

deprivation of Mr. Saltz's First Amendment rights.

74.     On November 9, 2019, the City of Frederick’s policies, failure to

train, and customs, including omissions in policy and training where the

need was obvious, caused the prohibition of leafletting potential riders

and were the moving force behind deprivation of Mr. Saltz's First

Amendment rights.

75.     On November 9, 2019, the City of Frederick’s policies, failure to

train, and customs, including omissions in policy and training where the

need was obvious, caused the prohibition of leafletting potential riders

due to viewpoint and were the moving force behind deprivation of Mr.

Saltz’s First Amendment rights.

76.     As a direct and proximate result of these violations, Mr. Saltz

suffered a deprivation of constitutional rights.
                        AMENDED COMPLAINT • 20-CV-00831-ELH
                                  PAGE 21 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 22 of 26



  Count 4 — § 1983 Claim for Damages Against Individuals for 11/9/19

77.     Paragraphs preceding Count 1 are incorporated herein by reference

as if fully set forth herein.

78.     This count is filed pursuant to 42 U.S.C. § 1983 against Defendants

Edward Hargis (chief), Dwight Sommers (captain), and Tracey Wiles in

their individual capacities.

79.     On November 9, 2019, Wiles prohibited Saltz from chanting across

the street from potential riders.

80.     On November 9, 2019, Wiles prohibited Saltz from leafletting

potential riders (approaching within arm’s length and conversation

distance to offer a leaflet and engage in peaceful discourse).

81.     On November 9, 2019, Wiles prohibited Saltz from leafletting

potential riders due to viewpoint.

82.     Wiles’s actions were at the express direction and authorization of

her superiors Hargis and Sommers. In the alternative, if they did not

expressly direct or authorize the actions, Hargis and Sommers knew that

Wiles and other officers were taking the actions andthe response or lack

thereof with deliberate indifference encouraged, condoned, and

acquiesced in the actions and caused the constitutional deprivations
                         AMENDED COMPLAINT • 20-CV-00831-ELH
                                    PAGE 22 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 23 of 26



herein.

83.     As a direct and proximate result of these violations, Mr. Saltz

suffered a deprivation of constitutional rights.


                Count 5 — Declaratory and Injunctive Relief

84.     Paragraphs preceding Count 1 are incorporated herein by reference

as if fully set forth herein.

85.     The City of Frederick has policies and customs and its officers took

actions in violation of the First Amendment rights of persons, including

Saltz, who wished to protest against and leaflet at the annual November

and December horse drawn carriage activities.

86.     These policies, customs, and violations include:

        a.    Not allowing protesters to chant across the street from

        potential riders.

        b.    Not allowing protesters to chant across the street from

        potential riders due to perceived opposing viewpoints.

        c.    Not allowing leafletting of potential riders (approaching

        within arm’s length and conversation distance to offer a leaflet and

        engage in peaceful discourse).


                            AMENDED COMPLAINT • 20-CV-00831-ELH
                                      PAGE 23 OF 26
      Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 24 of 26



          d.    Not allowing leafletting of potential riders due to viewpoint.

87.       Upon information and belief, there will continue to be horse drawn

carriage rides in the City of Frederick in November and December 2020.

88.       On November 2 and 9, 2019, Saltz was prohibited from chanting

across the street from potential riders and on November 9, 2019, was

prohibited from leafletting potential riders.

89.       On November 2, 2019, the City of Frederick, Edward Hargis, Dwight

Sommers, and John S. Corbett violated Jason Saltz’s First Amendment

rights.

90.       On November 9, 2019 City of Frederick, Edward Hargis, Dwight

Sommers, and Tracey Wiles violated Jason Saltz’s First Amendment rights.

91.       There is an actual controversy between the parties.

92.       It would be in the public interest for there to be declaratory relief to

resolve these issues and protect the First Amendment rights of citizens.

93.       In November and December 2020, Saltz desires to chant across the

street from potential riders and to leaflet potential riders.

94.       Without injunctive relief, Mr. Saltz risks further violation of his

fundamental constitutional rights in November and December 2020.



                           AMENDED COMPLAINT • 20-CV-00831-ELH
                                     PAGE 24 OF 26
     Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 25 of 26



                               REQUEST FOR RELIEF

WHEREFORE, Plaintiff Jason Saltz requests judgment as follows for each

violation.

1.     A.      Compensatory damages in an amount to be determined by a

       jury;

       B.      punitive damages as determined by a jury;

       C.      attorney’s fees;

       D.      costs; and

       E.      post-judgment interest

against Defendants City of Frederick, Edward Hargis, Dwight Sommers,

John S. Corbett, and Tracey Wiles, jointly and severally, and such other

and further relief as may be appropriate.

AND

2.     Declaratory judgment that Jason Saltz’s First Amendment rights

were violated on November 2 and 9, 2019, and preliminary and final

injunctive relief against the City of Frederick, Maryland, barring the

actions complained of herein and implementing corrective actions. Plus an

award of attorney’s fees and costs, and such other and further relief as

may be appropriate.
                            AMENDED COMPLAINT • 20-CV-00831-ELH
                                      PAGE 25 OF 26
    Case 1:20-cv-00831-ELH Document 12 Filed 08/04/20 Page 26 of 26



                       DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury.



                                        Respectfully submitted,

                                        /s/Sean R. Day /s/
                                        Sean R. Day (Bar No. 12831)
                                        7474 Greenway Center Dr Ste 150
                                        Greenbelt MD 20770-3524
                                        301.220.2270 phone
                                        301.220.2441 fax
                                        sean@dayincourt.net
                                        Attorney for Plaintiff


                       CERTIFICATE OF SERVICE

I hereby certify that a copy of this document was served this filing date
upon all parties through the ECF filing system. All parties are represented
by counsel who are registered ECF users and have entered appearances in
this case.

                                        /s/ Sean R. Day /s/
                                        Sean R. Day




                       AMENDED COMPLAINT • 20-CV-00831-ELH
                                 PAGE 26 OF 26
